151 F.3d 1026
Local Union No. 98, International Brotherhood of ElectricalWorkers, Thomas J. Reilly, Dennis Link, William Rhodes,Edward Neilson, John Dougherty, Joseph Agresti, Trustees ofIBEW 98 Pension Fund, Gerald T. Shaeffer, Mary T. Trodden,Harry Foy, Todd Neilson, Eric Truxon, Trustees of IBEW 98Vacation Trust Fund, Robert Rosato, Edward Gilmore, GeraldT. Shaeffer, Edward Coppinter, Harry Foy, John Dougherty,Trustees of IBEW Health and Welfare Fund, Bruce Shelly, James
NO. 96-2018
United States Court of Appeals,Third Circuit.
April 14, 1998
Appeal From:  E.D.Pa. ,No.9401447

1
Affirmed.